EXHIBIT Funds from Operations (“FFO”) and Adjusted FFO, which is FFO adjusted to account for cash inflows or outflows associated with the deferred energy accounts, are presented here because NV Energy, Inc. (the “Company”) believes that these measures are useful to investors because the rating agencies use these measures when determining a company’s credit ratings.The cost of the Company’s debt, the ability of the Company’s subsidiaries to pay dividends to the Company, and other capital and operational costs and expenses are impacted by the Company’s credit ratings.The Company believes that net income is the most directly comparable GAAP measure to FFO. Since FFO excludes certain items includable in net income, reliance on the measure has limitations; management compensates for these limitations by using the measure simply as a supplemental measure that is weighed in the balance with other GAAP measures.FFO is not necessarily an indication of the Company’s cash flow available to fund cash needs.Additionally, it should not be used as an alternative to net income when evaluating the Company’s financial performance or to cash flow from operating, investing and financing activities when evaluating the Company’s liquidity or ability to make cash distributions or pay debt service.The FFO presented by the Company may not be comparable to the FFO presented by other utility companies. RECONCILIATION OF NON-GAAP FINANCIAL MEASURES (Dollars in thousands) NV Energy, Inc. Funds From Operations (FFO) Year Ended December 31, 2008 2007(1) 2006(1) Net Income Applicable to Common Stock $ 208,887 $ 197,295 $ 277,451 Adjustments to reconcile net income to net cash from operating activities: Depreciation and amortization 260,608 235,532 228,875 Deferred taxes and deferred investment tax credit 52,060 79,337 136,026 AFUDC(2) (Debt and Equity) (67,968 ) (57,776 ) (35,345 ) Reinstatement of deferred energy costs - - (178,825 ) Carrying charge on Lenzie plant - (16,080 ) (33,440 ) Reinstated interest on deferred energy - (11,076 ) - Gain on sale of investment - (1,369 ) (62,927 ) Other, net 100,482 71,543 53,561 Funds from Operations (Before Deferred Energy Costs) 554,069 497,406 385,376 Amortization of deferred energy costs, net of deferrals 2,717 309,587 127,495 Payment to terminating supplier - - (65,368 ) Proceeds from claim on terminating supplier - - 41,365 Adjusted Funds from Operations $ 556,786 $ 806,993 $ 488,868 Long-term debt $ 5,266,982 $ 4,137,864 $ 4,001,542 Current maturities of long-term debt 9,291 110,285 8,348 Total Debt $ 5,276,273 $ 4,248,149 $ 4,009,890 Interest charges $ 300,857 $ 279,788 $ 311,088 AFUDC(2) (Debt) 29,527 25,967 17,119 Adjusted Interest Expense $ 330,384 $ 305,755 $ 328,207 Total Debt/Funds from operations 9.52 x 8.54 x 10.41 x Total Debt/Adjusted FFO 9.48 x 5.26 x 8.20 x Funds from Operations Interest Coverage 2.68 x 2.63 x 2.17 x Adjusted Funds From Operations Interest Coverage 2.69 x 3.64 x 2.49 x Common Shareholders' Equity $ 3,131,186 $ 2,996,575 $ 2,622,297 Total Capitalization (including current maturities of long-term debt) $ 8,407,459 $ 7,244,724 $ 6,632,187 Total Debt/Total Capitalization 62.76 % 58.64 % 60.46 % (1)Certain financial statement line items of prior year’s information have been re-grouped or reclassified to conform with current year presentation.The re-groupings or reclassifications have not affected previously reported results of operations or common shareholders’ equity. (2)Allowance for Funds Used During Construction or Allowance for Borrowed Funds Used During Construction RECONCILIATION OF NON-GAAP FINANCIAL MEASURES (Dollars in thousands) Nevada Power Company Funds From Operations (FFO) Year Ended December 31, 2008 2007(1) 2006(1) Net Income $ 151,431 $ 165,694 $ 224,540 Adjustments to reconcile net income to net cash from operating activities: Depreciation and amortization 171,080 152,139 141,585 Deferred taxes and deferred investment tax credit 45,039 56,868 107,392 AFUDC(2) (Debt and Equity) (45,980 ) (29,057 ) (23,369 ) Reinstatement of deferred energy costs - - (178,825 ) Carrying charge on Lenzie plant - (16,080 ) (33,440 ) Reinstated interest on deferred energy - (11,076 ) - Other, net 73,209 38,821 25,783 Funds from Operations (Before Deferred Energy Costs) 394,779 357,309 263,666 Amortization of deferred energy costs, net of deferrals 4,211 218,992 74,413 Payment to terminating supplier - - (37,410 ) Proceeds from claim on terminating supplier - - 26,391 Adjusted Funds from Operations $ 398,990 $ 576,301 $ 327,060 Long-term debt $ 3,385,106 $ 2,528,141 $ 2,380,139 Current maturities of long-term debt 8,691 8,642 5,948 Total Debt $ 3,393,797 $ 2,536,783 $ 2,386,087 Interest charges $ 186,822 $ 174,667 $ 176,612 AFUDC(2) (Debt) 20,063 13,196 11,614 Adjusted Interest Expense $ 206,885 $ 187,863 $ 188,226 Total Debt/Funds from Operations 8.60 x 7.10 x 9.05 x Total Debt/Adjusted FFO 8.51 x 4.40 x 7.30 x Funds from Operations Interest Coverage 2.91 x 2.90 x 2.40 x Adjusted Funds From Operations Interest Coverage 2.93 x 4.07 x 2.74 x Common Shareholder's Equity $ 2,627,567 $ 2,376,740 $ 2,172,198 Total Capitalization (including current maturities of long-term debt) $ 6,021,364 $ 4,913,523 $ 4,558,285 Total Debt/Total Capitalization 56.36 % 51.63 % 52.35 % (1)Certain financial statement line items of prior year’s information have been re-grouped or reclassified to conform with current year presentation.The re-groupings or reclassifications have not affected previously reported results of operations or common shareholders’ equity. (2)Allowance for Funds Used During Construction or Allowance for Borrowed Funds Used During Construction RECONCILIATION OF NON-GAAP FINANCIAL MEASURES (Dollars in thousands) Sierra Pacific Power Company Funds From Operations (FFO) Year Ended December 31, 2008 2007(1) 2006(1) Net Income $ 90,582 $ 65,667 $ 57,709 Adjustments to reconcile net income to net cash from operating activities: Depreciation and amortization 89,528 83,393 87,279 Deferred taxes and deferred investment tax credit 24,598 (36,713 ) (39,361 ) AFUDC(2) (Debt and Equity) (21,988 ) (28,719 ) (11,976 ) Other, net 22,872 29,451 23,457 Funds from Operations (Before Deferred Energy Costs) 205,592 113,079 117,108 Amortization of deferred energy costs, net of deferrals (1,494 ) 90,595 53,082 Payment to terminating supplier - - (27,958 ) Proceeds from claim on terminating supplier - - 14,974 Adjusted Funds from Operations $ 204,098 $ 203,674 $ 157,206 Long-term debt $ 1,395,987 $ 1,084,550 $ 1,070,858 Current maturities of long-term debt 600 101,643 2,400 Total Debt $ 1,396,587 $ 1,186,193 $ 1,073,258 Interest charges $ 72,712 $ 60,735 $ 71,506 AFUDC(2) (Debt) 9,464 12,771 5,505 Adjusted Interest Expense $ 82,176 $ 73,506 $ 77,011 Total Debt/Funds from Operations 6.79 x 10.49 x 9.16 x Total Debt/Adjusted FFO 6.84 x 5.82 x 6.83 x Funds from Operations Interest Coverage 3.50 x 2.54 x 2.52 x Adjusted Funds From Operations Interest Coverage 3.48 x 3.77 x 3.04 x Common Shareholder's Equity $ 877,961 $ 1,001,840 $ 884,737 Total Capitalization (including current maturities of long-term debt) $ 2,274,548 $ 2,188,033 $ 1,957,995 Total Debt/Total Capitalization 61.40 % 54.21 % 54.81 % (1)Certain financial statement line items of prior year’s information have been re-grouped or reclassified to conform with current year presentation.The re-groupings or reclassifications have not affected previously reported results of operations or common shareholders’ equity. (2)Allowance for Funds Used During Construction or Allowance for Borrowed Funds Used During Construction.
